    Case 2:20-cv-04037-PA-KS Document 3 Filed 05/05/20 Page 1 of 4 Page ID #:45
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4037-PA (KS)                                            Date: May 5, 2020
Title        Norice Patterson v. Josie Gastelo




Present: The Honorable:         Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 1, 2020, Petitioner, a California state prisoner proceeding pro se, filed a Petition
for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) The
Petition challenges the determination of the California Department of Corrections and
Rehabilitation (“CDCR”) and the California state courts that Petitioner is not eligible for parole
consideration under Proposition 57.

        According to Petitioner’s prior filings in this Court, as well as the Third Level Appeal
Decision attached to the Petition (Petition at 40-42),1 a Los Angeles County Superior Court jury
convicted Petitioner in 2004 of five counts of second degree robbery (California Penal Code
(“Penal Code”) § 211), and one count of being a felon in possession of a firearm (Penal Code §
12021(a)(1)), and found true various sentence enhancements for using a gun and having suffered
a prior conviction or convictions (Penal Code §§ 12022.53, 1170.12, 667(a)). (Petition at 40);
Norice Patterson v. Josie Gastelo, No. CV 19-2221-PA (KS), Dkt. No. 1 (“2019 Petition”) at 2,
14, 25 (Mar. 29, 2019). Petitioner challenged his conviction in habeas petitions filed in 2008,
2017, and 2019 in this Court. See Norice Patterson v. Warden, C.D. Cal. No. CV 08-6459-PA
(RC), at Dkt. Nos. 1 (“2008 Petition”), 27 (“2009 Final Report and Recommendation”), 28 (2009
Order Adopting Report and Recommendations); Norice D Patterson v. Randy Grounds, C.D. Cal.
No. CV 16-3274-PA (KS), at Dkt. Nos. 1 (“2016 Petition”), 28 (“2017 Order Dismissing Case”);
Norice Patterson v. Josie Gastelo, No. CV 19-2221-PA (KS), Dkt. No. 1 (“2019 Petition”), 3
(2019 Order Dismissing Petition).


1
        For ease of reference, the Court cites to the pages of the instant Petition and the 2019 Petition by
using the page numbers assigned by the Court’s electronic docketing system.


CV-90 (03/15)                             Civil Minutes – General                                Page 1 of 4
Case 2:20-cv-04037-PA-KS Document 3 Filed 05/05/20 Page 2 of 4 Page ID #:46
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-4037-PA (KS)                                          Date: May 5, 2020
Title       Norice Patterson v. Josie Gastelo


        In the instant Petition, Petitioner asserts that he is entitled to consideration for parole under
Proposition 57. (See generally Petition.) In 2016, California voters approved Proposition 57
which, in pertinent part, requires that “[a]ny person convicted of a nonviolent felony offense and
sentenced to state prison shall be eligible for parole consideration after completing the full term
for his or her primary offense.” CAL. CONST. Art. I, § 32(a)(1). The implementing regulations
define a “violent felony” as “a crime or enhancement as defined in subdivision (c) of section 667.5
of the Penal Code.” CAL. CODE REGS. tit. 15, § 3490 (2019). The crimes listed as “violent
felonies” in subdivision (c) of section 667.5 include “any robbery,” Cal. Penal Code § 667.5(c)(9),
and “any violation of [Cal. Panel Code] Section 12022.53,” id. at §667.5(c)(22). Accordingly,
under the applicable California regulations, Petitioner, who was convicted of both robbery and a
violation of Cal. Panel Code § 12022.53 is not eligible for parole consideration under Proposition
57.

        The precise contours of Petitioner’s argument for relief are unclear, but the Petition appears
to suggest that, pursuant to various federal court cases applying the void for vagueness doctrine in
other contexts (Petition at 11-12) (discussing Sessions v. Dimaya, 138 S. Ct. 1204 (2017) and
United States v. Dixon, 805 F.3d 1193 (9th Cir. 2015)), the implementing regulations’ definition
of a “violent felony” is void for vagueness and/or Petitioner’s robbery conviction does not satisfy
the definition of a violent felony because other California statutes, namely Cal. Penal Code §
1192.7(c), which restricts the authority of prosecutors to engage in plea bargaining in certain types
of criminal cases, characterize the offense of robbery as “serious,” rather than “violent,” felony.
For the reasons stated herein, the Petition does not appear to state a cognizable claim for federal
habeas relief, and Petitioner is ordered to show cause why the action should not be dismissed—
albeit without prejudice to the filing of a civil rights claim presenting the same issue.

         The crux of Petitioner’s claim for relief, i.e., that he is improperly being denied parole
consideration, is not properly brought in a habeas petition and should instead be presented in a
civil rights suit. “[W]hen a prisoner’s claim would not necessarily spell speedier release, that claim
does not lie at the core of habeas corpus and may be brought, if at all, under § 1983.” Skinner v.
Switzer, 562 U.S. 521, 535 n.13 (2011) (citations and internal quotation marks omitted). Here,
Petitioner is challenging his ineligibility for parole consideration under Proposition 57, but success
on that claim would not necessarily imply the invalidity of the length of Petitioner’s sentence such
that he would be entitled to early release on parole. Rather, if he were to prevail on that claim,
Petitioner at most would receive parole consideration under Proposition 57, but he still could be


CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 4
Case 2:20-cv-04037-PA-KS Document 3 Filed 05/05/20 Page 3 of 4 Page ID #:47
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No.        CV 20-4037-PA (KS)                                                   Date: May 5, 2020
Title        Norice Patterson v. Josie Gastelo


found unsuitable for parole. See Neal v. Shimoda, 131 F.3d 818, 824 (9th Cir. 1997) (holding that
prisoners’ claim they had been wrongfully classified as sex offenders for purposes of parole
eligibility was properly brought under § 1983 because the only benefit from prevailing would be
“a ticket to get in the door of the parole board”); see also Wilkinson v. Dotson, 544 U.S. 74, 82
(2005) (holding that prisoners’ challenges to parole eligibility rules were properly brought under
§ 1983 because success “at most will speed consideration of a new parole application”) (emphasis
in original); Nettles v. Grounds, 830 F.3d 922, 934-35 (9th Cir. 2016) (en banc) (holding that a
prisoner’s challenge to a disciplinary violation did not lie at the core of habeas corpus because his
success in expunging the violation “would not necessarily lead to a grant of parole”); see also
Suarez v. Sherman, No. CV 18-6605 JLS (SS), 2019 WL 994986, at *1 (C.D. Cal. Feb. 21, 2019)
(recognizing that claims under Proposition 57 would fall under § 1983) (citing Travers v. People
of the State of California, No. 17-cv-06126-SI, 2018 WL 707546, at *3 (N.D. Cal. Feb. 5, 2018)).
Thus, if Petitioner wishes to pursue relief in federal court, “he must instead bring his claim under
§ 1983.” See Nettles, 830 F.3d at 935.2

        In light of the foregoing, IT IS ORDERED that, no later than May 26, 2020, Petitioner
shall respond to this order with an explanation, not to exceed 10 pages, why this action should not
be dismissed for failure to state a cognizable claim for habeas relief. In the alternative, Petitioner
may file a signed document entitled Notice of Voluntary Dismissal and, if he so desires, file,
simultaneously or subsequently, a civil rights complaint under 42 U.S.C. § 1983. However,
Petitioner is also reminded that California regulations make a prisoner ineligible for parole
consideration under Proposition 57 if they have a robbery conviction or if they have been convicted
of violating California Penal Code § 12022.53.
\\
\\

2
        In contrast, in California, a prisoner challenging his ineligibility for early parole consideration under
Proposition 57 may do so in the California courts through a habeas petition. See, e.g., McGhee, 34 Cal. App. 5th at
914 (resolving the validity of Proposition 57 eligibility rules adopted by the Department of Corrections and
Rehabilitation through a habeas corpus proceeding); In re Gadlin, 31 Cal. App. 5th 784, 790 (2019) (same); In re
Edwards, 26 Cal. App. 5th 1181, 1192 (2018) (same). This difference is not incompatible with the decision here.
“The function of habeas corpus in California differs somewhat from the function of the federal writ in this regard. In
the federal system, habeas corpus proceedings are the mechanism whereby a prisoner can challenge the legality or
duration of his or her confinement. Conditions of confinement, on the other hand, are more appropriate challenged
by means of a civil rights action brought pursuant to [42 U.S.C. § 1983].” In re Estevez, 165 Cal. App. 4th 1145,
1461 and n.6 (2008) (considering an alleged Eighth Amendment violation arising from inadequate medical care as a
state habeas claim).


CV-90 (03/15)                                 Civil Minutes – General                                     Page 3 of 4
Case 2:20-cv-04037-PA-KS Document 3 Filed 05/05/20 Page 4 of 4 Page ID #:48
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-4037-PA (KS)                                      Date: May 5, 2020
Title       Norice Patterson v. Josie Gastelo


       Petitioner’s failure to timely comply with this Order and show cause why the Petition
should not be dismissed may result in a recommendation of dismissal for failure to prosecute
and comply with court orders.

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 4 of 4
